Order amending sheriff’s return erroneously returned as satisfied, to show that it was satisfied only to the extent of $81.13 to conform to the facts, and directing the county clerk to make correction of the record, affirmed, with ten dollars costs and disbursements. The power of the court to correct and amend a return made by mistake or error is implicit where such discretion is exercised in the furtherance of justice. (Williams v. Rogers, 5 Johns. 163; Barker v. Binninger, 14 N. Y. 270; James v. Gurley, 48 id. 163; 23 C. J. 798 et seg. and cases cited; 14 Halsbury, Laws of England, § 14 [59], pp. 26-27.) It does not appear from this record that such amendment works an injustice on any other party interested. The procedure adopted was sufficient to give notice to interested parties. Lazansky, P. J., Carswell, Davis, Johnston and Close, JJ., concur.